Citation Nr: 0519424	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2003, a statement of the case 
was issued in February 2004, and a substantive appeal was 
received in March 2004.  The veteran testified at a Board 
Videoconference hearing in March 2005.

The veteran initially expressed disagreement with the 
disability ratings assigned for his service-connected right 
shoulder strain and right knee strain.  However, after the 
Statement of the Case was issued, he did not perfect an 
appeal of either issue by submitting a Substantive Appeal.  
See 38 C.F.R. § 20.202 (2004).  The latter (see VA Form 9, 
received by the RO in March 2004) was limited to the issue of 
entitlement to the assignment of an initial rating in excess 
of 10 percent for a lumbar strain.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal (emphasis added), the Board does not have jurisdiction 
of these additional issues.  See Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Bernard 
v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the sole issue in appellate 
status is whether a higher rating is warranted for the 
veteran's low back disability.

The Board also notes that a claim placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved, such as the issue on appeal, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the March 2005 hearing, the veteran stated that he was 
scheduled to undergo an examination with his primary care 
physician at the VA Medical Center (VAMC) in Denver, Colorado 
in April 2005.  The report of this examination is not of 
record.  The RO must obtain updated treatment records from 
the Denver VAMC for the period January 2005 to the present.  
See 38 C.F.R. § 3.159(c)(2) (2004).

The veteran has also indicated that he had a consultation 
with a vocational counselor at the same VAMC.  Based on the 
veteran's contentions that his low back disability interferes 
with employment, such evidence is relevant to the increased 
rating claim.  Failure to consider records which are in VA's 
possession at the time of a decision, although not actually 
in the record before the RO, may constitute clear and 
unmistakable error, if such failure affects the outcome of 
the claim.  VAOPGCPREC 12-95; see also Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

It is apparent in reviewing the Statement of the Case that 
the RO considered the veteran's degenerative disc disease of 
the lumbar spine as part of his service-connected low back 
disability.  During the pendency of the veteran's appeal the 
regulations pertaining to the evaluation of spinal 
disabilities, to include disc disease, have been amended.  
See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  While the RO considered all of the 
applicable rating criteria, the last VA compensation 
examination was preformed in July 2002, before the latter 
amendments and the earlier revisions for rating disc disease.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective 
September 23, 2002).

It is the Board's judgment that, given the amount of time 
that has elapsed since the last VA compensation examination 
(July 2002), the amended criteria for rating disabilities of 
the spine noted above, and the allegation of increased 
disablement since that time, a new VA examination is 
warranted to determine the current severity of the veteran's 
low back disability. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004); see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  This evaluation should also fully address 
the factors enumerated in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes that an evaluation of a joint 
disability may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, supra, discussing 38 C.F.R. §§ 4.40, 4.45.   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain updated 
treatment records from the VAMC in Denver 
for the period January 2005 to the 
present.

2.  The RO should associate the 
veteran's VA vocational rehabilitation 
folder with the claims folder.

3.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurological examination for the purpose 
of determining the current severity of 
his service-connected low back strain 
with degenerative disc disease of the 
lumbar spine.  The claims file should be 
made available to the examiner(s) for 
review.  The examiner should perform full 
range of motion studies of the lumbar 
spine and comment on the functional 
limitations of the low back caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the lumbar spine.  Specifically, after 
determining the range of motion of the 
lumbar spine, the examiner should opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
there is any additional functional loss 
(i.e., additional loss of motion) of the 
lumbar spine due to pain or flare-ups of 
pain supported by adequate objective 
findings, or weakness on movement, excess 
fatigability, or incoordination. 

The examiner should also note whether any 
muscle spasm in the low back region is 
present and state whether the veteran has 
intervertebral disc syndrome.  If the 
latter is present, the examiner should 
discuss any history of exacerbations of 
disc symptomatology, to include the 
frequency and duration of any episodes 
that necessitate bedrest, and whether 
there are any additional neurologic 
manifestations.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue of entitlement to 
an initial or staged rating in excess of 
10 percent for the veteran's low back 
disability.  Unless the full benefit 
sought by the veteran is granted, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board 
after the veteran is afforded an 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R.F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




